Name: Commission Regulation (EEC) No 2681/82 of 6 October 1982 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for 1982/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 10. 82 Official Journal of the European Communities No L 284/ 17 COMMISSION REGULATION (EEC) No 2681/82 of 6 October 1982 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe for 1982/83 findings for loss of income in the said region for that marketing year ; whereas the said amount should be divided into two parts, of 20 320 000 ECU and 915 000 ECU for regions 5 and 6 respectively, to take account of the number of ewes for which a premium was paid in each of those regions in 1981 /82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 837/80 of 27 June 1 980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 5 (2) and (8 ) thereof, HAS ADOPTED THIS REGULATION Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the grant of a premium to sheepmeat producers ; whereas the estimated level of the said premium must be calculated at the beginning of the marketing year on the basis of the foreseeable loss of income Article 1 1 . A difference is hereby found between the reference price and the foreseeable market price during the 1982/83 marketing year for the following regions only : Region Difference in ECUper 100 kilograms Whereas, pursuant to Article 2 of Council Regulation (EEC) No 2643/80 (3), the total premium is to be calculated by using as a reference point gross domestic production of sheepmeat recorded for the year prior to the current year for each region in question ; Whereas the method of calculation laid down in Article 5 (2) and (3) of Regulation (EEC) No 1837/80 shows that some regions have suffered a loss of income ; whereas, accordingly, the estimated premium for those regions must be fixed ; Whereas, however, in respect of regions 5 and 6 and pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2643/80, there should be deducted from the estimated premium an amount of 21 235 000 ECU to represent the difference between the total amount of advances paid in those regions for 1981 /82 and the revised 2 3 4 5 6 18-118 30-588 39-106 88-195 83-167. 2 . The total amount of loss of income referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1837/80 and obtained taking account of the provisions of Article 3 ( 1 ) of Regulation (EEC) No 2643/80 is hereby determined as follows : Region 2 3 Total amount in ECU 31 090 000 13 914 000 of which : Denmark 260 000 Netherlands 6 350 000 Luxembourg 34 000 Belgium 1 280 000 Federal Republic of Germany 5 990 000 4 5 6 15 250 000 61 600 000 9 065 000 . (') OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22 . 0 OJ No L 275, 18 . 10 . 1980 , p . 6 . No L 284/ 18 Official Journal of the European Communities 7. 10 . 82 Article 2 The estimated premium payable per ewe and per region and, in the case of region 3 , per Member State , shall be as follows on the basis of the number of ewes given in the Annex hereto : Region Estimated Premium payable per ewe 2 3 Denmark Netherlands Luxembourg Belgium Federal Republic of Germany 3-874 4-888 9-435 13-961 13-961 7-766 8-757 4-526 13-578 . 4 5 6 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 October 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX Number of ewes recorded in the regions and, in the case of region 3 , in the Member States , to 31 December 1981 Region Number of ewes recorded (head) 1 2 3 6 877 000 8 122 000 1 530 600 of which : Denmark 49 000 Netherlands 630 000 Luxembourg 2 600 Belgium 90 000 (') Federal Republic of Germany 759 000 4 5 6 7 1 750 000 (') 13 540 000 672 000 6 630 000 (') Estimates .